Citation Nr: 0100135	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.  


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to August 
1954.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Manchester, New Hampshire (RO), which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Service connection is in effect for Meniere's disease 
with associated dysthymic disorder, evaluated as 100 percent 
disabling, and for a duodenal ulcer, currently evaluated as 
10 percent disabling. 

3.  The veteran's service-connected Meniere's disease has 
resulted in marked loss of balance, frequent falling, and 
weakness and limitation of motion of the hips, which has 
essentially resulted in loss of use of his lower extremities, 
in that he requires regular use of a wheelchair, although 
occasional locomotion by other means is possible.
 
 
CONCLUSION OF LAW

The criteria for entitlement for specially adapted housing 
have been met.  38 U.S.C.A. § 2101 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.350, 3.809 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, a new law was enacted known as the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that although this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the veteran has 
been provided with several VA examinations.  As such, the 
Board finds that the duty to assist has been complied with, 
and the Board will proceed with appellate disposition.  

In the present case, the veteran is seeking entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing and/or a special home adaptation 
grant.  Applicable regulations provide that specially adapted 
housing is available to a veteran who has a permanent and 
total service-connected disability due to: (1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.809 (2000).  The phrase 
"preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2000).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following:  (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands. The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809.

In the present case, service connection is in effect for 
Meniere's disease with associated dysthymic disorder, 
evaluated as 100 percent disabling, and for a duodenal ulcer, 
currently evaluated as 10 percent disabling.  The veteran's 
service connected disabilities do not include loss, or loss 
of use, of both lower extremities, loss of use of an upper 
extremity, or blindness in both eyes.  Under these 
circumstances, the only situation under which the veteran 
might qualify for entitlement to assistance in acquiring 
specially adapted housing would be if it were shown that his 
Meniere's disease results in loss of use of one or more of 
his lower extremities, so as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  38 
C.F.R. § 3.809.

The record reveals that in April 1988, a VA physician opined 
that the veteran was permanently and totally disabled as a 
result of his service-connected Labyrinthine (Meniere's) 
disease.  A VA examination report dated in July 1988 reflects 
that the veteran reported that his Meniere's disease 
prevented him from being able to walk straight and caused him 
to fall.  In a January 1999 VA examination report, a VA 
examiner indicated that the veteran had "in effect" lost 
the use of his lower extremities, as his service-connected 
vestibular imbalance caused him to fall on repeated occasions 
and therefore he was confined to a wheelchair.  The veteran 
reported that he was unable to ambulate because his dizziness 
caused him to fall.  The examiner indicated that the 
veteran's dizziness was extensive and essentially 
uncontrolled with medications.  

A February 1999 VA treatment record indicates that with 
regard to balance, the veteran had good unilateral stance of 
the lower left extremity and was mildly unsteady with 
unilateral stance of the lower right extremity.  The veteran 
was able to march in place without loss of balance and his 
balance reactions were described as being grossly intact.  It 
was indicated that the veteran would benefit from the use of 
an electric wheelchair indoors and the veteran was encouraged 
to ambulate with a walker as much as possible to prevent loss 
of strength and range of motion of his lower extremities.  
The veteran was discouraged from totally relying on an 
electric wheelchair, but the veteran indicated that he was 
convinced that the progressive nature of Meniere' disease had 
made him "a cripple."  The physician opined that the 
veteran had a mild balance deficit, which was easily resolved 
with the use of a walker.  The physician indicated that there 
was no significant weakness of the lower extremities.  

In April 1999, the veteran's representative solicited a 
medical opinion from a VA physician regarding whether the 
veteran had lost the use of his lower extremities and whether 
he qualified for adapted housing benefits.  The VA physician 
indicated that:

This is indeed a unique case.  [The 
veteran] has severe degenerative 
labrythinitis, which in addition to 
causing significant tinnitus has also 
affected [his] balance to the point that 
his symptoms preclude him from safely 
ambulating on his own.  This condition is 
indeed service connected and the end 
result is that [the veteran] is confined 
to a wheelchair.  However, he does 
continue to have use of his lower 
extremities.  Thus, I believe that given 
the eligibility requirements, which are 
laid out in the documents you sent me, 
the following excerpt of a previous 
letter that I sent to [the veteran] 
continues to apply:

'While it is not in question that you 
require special assistance to get around, 
and that your balance problems have 
deteriorated to the point that you now 
require a wheelchair or scooter most if 
not all of the time, that does not appear 
to be sufficient to qualify for the funds 
that you requested . . . I must admit 
that I do not completely understand why 
the eligibility requirement are what they 
are.  Nor do I have a good alternative 
solution for you in dealing with the 
problems that you have in getting around 
your house.  Unfortunately . . . Sending 
them additional information from your 
medical record would merely confirm what 
I have written here- that is, that while 
your service connected disability does 
preclude you from walking, it does not 
appear to qualify you for this program.' 

In August 1999, James L. Bernat, M.D., with the section of 
neurology at the Dartmouth-Hitchcock Medical Center indicated 
that he had treated the veteran for a number of years.  He 
stated that the veteran's chronic, bilateral vestibular 
disorder markedly impaired the veteran's gait and caused him 
to suffer numerous serious falls and rendered him wheelchair 
bound.  Dr. Bernat opined that the veteran required a 
wheelchair because of a service-connected disturbance 
involving his inner ears, which produced vestibular 
dysfunction and progressively severe imbalance.   

The veteran was afforded a personal hearing at the RO in 
September 1999.  At that time, the veteran testified that he 
used an electric wheelchair and a scooter.  He stated that he 
primarily used the wheelchair inside his house, but indicated 
that his wheelchair would only fit in two rooms in his house.  
The veteran and his daughter testified that the veteran was 
essentially confined to a wheelchair at all times.  If the 
veteran tried to walk, he fell down because of dizziness.  
The veteran indicated that he was able to stand using a 
quadripod cane and that he could not walk, except to get in 
and out of his wheelchair.  

In a December 1999 statement, a VA physician indicated that 
the veteran appeared to be in a "Catch 22."  The physician 
noted that the veteran had been unable to walk for some time 
secondary to a disorder, which impaired his balance and 
coordination.  It was indicated that the veteran's legs had 
atrophied substantially due to his inactivity.  The physician 
opined that if the veteran's balance disorder could be 
corrected, the veteran would require extensive physical 
rehabilitation before being capable of walking independently.  
The physician stated that it was his opinion that there was 
no indication of a realistic chance of significant recovery.

The veteran was afforded another VA examination in March 
2000.  The examiner indicated that the veteran had used a 
cane since 1986, had been in a wheelchair since 1998, and 
would walk only with assistance or with a quadcane.  The 
veteran reported that he fell once a week and that he had 
lacerated his scalp and lip during these falls.  Physical 
examination revealed that it was extremely difficult to have 
the veteran mount the examining table.  The examiner stated 
that the veteran was unable to walk without assistance and 
"certainly would fall if left alone."  The veteran was 
shown to have good neurological function of the lower 
extremities, but they were noted to be weakened as a result 
of his inability to walk and ambulate.  The veteran was 
diagnosed with severe Meniere's disease with marked loss of 
balance, frequent falling, weakness and limitation of motion 
due to disuse of both hips.  In an April 2000 addendum to the 
March 2000 examination, the examiner reiterated that the 
veteran's severe Meniere's disease had caused him to be 
wheelchair bound in order to avoid falling.  As a result, he 
had suffered gross weakening in his lower extremities.

In August 2000, the veteran was examined by Dr. Bernat, who 
noted the veteran's history of episodic vertigo.  Motor 
examination of the extremities was normal and the veteran's 
gait was described as slightly wide-based, but it was no 
different than it had been previously.  He was described as 
generally doing well.  

The Board has thoroughly reviewed the evidence of record, as 
outlined above.  In summary, a review of the evidence shows 
that the veteran certainly suffers from severe, chronic 
Meniere's disease manifested by dizziness, which requires him 
to utilize a wheelchair or walker to avoid falling and 
sustaining additional injury.  The Board acknowledges the 
April 1999 statement made by a VA physician that the veteran 
continues to have "use" of his lower extremities.  However, 
in that same statement, the doctor agreed that the veteran's 
"symptoms preclude him from safely ambulating on his own."  
The Board also acknowledges the August 2000 statement by Dr. 
Bernat, indicating that the veteran had a wide-based gait.  
However, that statement was silent as to the veteran's 
ability to ambulate without any assistive devices, and the 
veteran's history of vertigo was noted.  In short, the Board 
finds that there is an approximate balance of positive and 
negative evidence in this case regarding the veteran's 
"use" of his lower extremities.  The record contains strong 
medical evidence indicating that although the veteran's lower 
extremities are physically intact, his service-connected 
Meniere's disease causes him to essentially experience a loss 
of use of his lower extremities in that locomotion is for the 
most part precluded without the aid of a wheelchair, 
crutches, or canes.  See 38 C.F.R. § 3.809(b)(1), (d).  In 
short, resolving all reasonable doubt in the veteran's favor, 
the Board finds that the requirements for specially adapted 
housing have been met, and the appeal is granted. 

As the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the question of entitlement to a special home 
adaptation grant is moot.  See 38 C.F.R. § 3.809a. 


ORDER

Subject to the criteria governing awards of monetary 
benefits, entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing is granted.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

